By the Chancellor.
That an action of detinue might be maintained at law, for Doll and her infant child, I have no doubt, as this would be as good a description of the latter as the name would be of the former; and, therefore, the J judgment might be specifically executed: so that the want of a name to the child was no ground for coming into equity: and as to the profits, a jury are always the best judges of the annual worth of negroes : so that this affords no ground* *479The rule is this, that wherever a party’s right depends upon a discovery, a Court of Equity has jurisdiction: but wherever a discovery is sought for, without which it is apparent upon the bill itself that the plaintiff may proceed at law, it shall not entitle him to relief in equity, though there be no demurrer. But wherever a discovery is sought, which from the face of the bill gives to the Court of Equity jurisdiction, there it will be sustained, unless it be taken away by a plea. Now it is clear to my mind, that the discovery sought by the present bill, was for no other purpose than to attempt to give jurisdiction to this Court, and that without such disco» very, the plaintiff’s remedy was clear at law.
Bill dismissed, without prejudice, with costs.